NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 12, 2014*
                                Decided November 18, 2014

                                          Before

                            DIANE P. WOOD, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 14-1108

WILLIAM CHATMAN,                                 Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Central District of Illinois.

       v.                                        No. 11-1257

GUY PIERCE, et al.,                              Michael M. Mihm,
     Defendants-Appellees.                       Judge.

                                        ORDER

       William Chatman, an inmate at Pontiac Correctional Center, appeals the grant of
summary judgment on his claim that a prison guard violated his First Amendment
rights by filing false disciplinary charges against him in retaliation for a grievance he
submitted regarding the guard’s allegedly illicit activity. See 42 U.S.C. § 1983. We affirm
in part, and vacate and remand in part.



       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2).
No. 14-1108                                                                         Page 2
        We construe all facts and inferences in the light most favorable to Chatman, the
non-movant. Miller v. Gonzalez, 761 F.3d 822, 826 (7th Cir. 2014). On August 22, 2010,
Chatman set in motion a series of events when he filed a grievance that accused
correctional officer John Heath of smuggling cigarettes into Pontiac to trade with an
inmate. Nearly three weeks later, the prison transferred Chatman to a cell block
monitored by Heath. Almost immediately Heath began visiting Chatman’s cell, telling
Chatman that he was going to “get” him, and asking him about the August 22
grievance. One week after the move, Heath issued Chatman a disciplinary ticket for
“insolence” and “intimidation of threats.” The following week Heath wrote up
Chatman again for the same offenses. A prison adjustment committee held two separate
disciplinary hearings, found Chatman guilty of the alleged infractions, and disciplined
him with segregation and restrictions on television and audio usage. But, according to
Chatman, the harassment continued—Chatman received food that appeared to be
tampered with and he had difficulty receiving and sending mail. Chatman complained
about these matters in grievances that he filed against Heath, but grievance officers
denied those grievances as baseless. He also complained in writing to the director of the
Illinois Department of Corrections, Gladyse Taylor, and Pontiac’s warden, Guy Pierce.
Pierce ordered an investigation into Chatman’s allegations of Heath’s cigarette
smuggling, and Taylor referred Chatman’s grievances to the prison’s Administrative
Review Board for further consideration.

        Chatman then brought this suit, claiming that Heath retaliated against him for
filing the August 22 grievance by fabricating disciplinary tickets and tampering with his
food and mail, and that Taylor and Pierce knew about the retaliation but “turned a
blind eye” by allowing Heath to be stationed at his same cell block.

       The district court granted summary judgment for the prison officials. First, with
regard to Chatman’s claims against Heath, the court determined that Chatman
presented neither direct nor circumstantial evidence of retaliation, adding that the
“four-week plus gap” between Chatman’s August 22 grievance and the September 17
disciplinary report was “too long to raise an inference of causation sufficient to preclude
summary judgment.” With regard to Chatman’s claims against Pierce and Taylor, the
court (1) noted Chatman’s acknowledgment that neither official personally harassed
him or tampered with his food or mail; (2) explained that respondeat superior did not
apply to § 1983 actions; and (3) determined that Chatman presented no evidence that
either official “approved, condoned, or turned a blind eye toward Heath’s
unconstitutional behavior.”
No. 14-1108                                                                            Page 3

       On appeal Chatman maintains that Heath’s actions were based on retaliatory
motive, and relies mainly on his declaration, in which he recounts Heath’s visiting his
cell on September 20 and threatening to “get” him, and then later reprimanding him for
informing the warden that he was “bringing in cigarettes.” The district court, however,
did not address these comments and focused on the disciplinary tickets. But Heath’s
alleged statements are circumstantial evidence of a retaliatory motive that the district
court determined was absent. Under these circumstances, a reasonable juror could
interpret Heath’s statements to be sufficient to show that Heath punished Chatman
because of protected activity. See Kidwell v. Eisenhauer, 679 F.3d 957, 966–66 (7th Cir.
2012); Muhammad v. Close, 379 F.3d 413, 417 (6th Cir. 2004). Contrary to the district
court’s suggestion, Chatman does not try to show retaliation merely with regard to the
suspicious timing of Heath’s actions; rather he sets forth a chronology of events,
supported by Heath’s alleged threats, and from those circumstances a retaliatory motive
could be inferred. See Mays v. Springborn, 575 F.3d 643, 650 (7th Cir. 2009). The grant of
summary judgment on Chatman’s claim against Heath is therefore vacated.

       Next Chatman disputes the district court’s conclusion that Pierce and Taylor
lacked personal involvement in the case and maintains that his subsequent grievances
put them on notice of Heath’s actions, but they nevertheless “turned a blind eye.” But §
1983 does not provide for vicarious liability, see Burks v. Raemisch, 555 F.3d 592, 593–94
(7th Cir. 2009), and Chatman has not provided evidence that Taylor and Pierce
deliberately ignored Heath’s actions toward him. See Anderson v. Cornejo, 355 F.3d 1021,
1026–27 (7th Cir. 2004). Pierce and Taylor in fact responded to letters that Chatman sent
them about Heath’s actions: Pierce ordered an investigation into Chatman’s allegations
that Heath was smuggling cigarettes into the prison, and Taylor forwarded Chatman’s
grievances to the Administrative Review Board—the agency authorized to handle
inmate grievances.

       Finally Chatman argues that the court should not have entered summary
judgment before discovery was complete. But if Chatman needed further discovery, he
should have moved under Federal Rule of Civil Procedure 56(d), explaining why he
could not yet present facts essential to his opposition. See Deere & Co. v. Ohio Gear, 462
F.3d 701, 706 (7th Cir. 2006); see also Abdulhaseeb v. Calbone, 600 F.3d 1301, 1310 (10th Cir.
2010) (applying rule to pro se litigant); Walker v. Bowersox, 526 F.3d 1186, 1188 (8th Cir.
2008) (same).

      Accordingly, we VACATE the grant of summary judgment on Chatman’s claim
against Heath and REMAND that claim for further proceedings. In all other respects the
judgment is AFFIRMED.